Title: From George Washington to James Anderson, 17 February 1799
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 17th Feb. 1799

I am not certain that I perfectly understood (when I was speaking to you on the subject the other day) what parts of the Banks in Union Farm Meadow, were sowed with Clover; and therefore make the enquiry now; first, because I am strongly impressed with an

idea that that part which is in Wheat, on the North Side of the Branch from the Barn lane downwards (especially as far as the rough plowed ground) would bring tolerable good Clover. and secondly, because no better time, or finer opportunity can possibly offer than the present Snow, for sowing it, if you have Seed ready, or can get that which is good in Alexandria.
I do not, by any means, expect that alone, it would yield a profitable Crop of Clover; but I am persuaded, mixed with Timothy, it would more than compensate for the cost of the Seed; and therefore, I am willing to encounter the expence; provided it can be sowed immediately, before the Snow dissolves, or is blown off the ground which is to receive it by the Winds.
If you have seed of your own ready, it would be very desirable to sow it to morrow. If not, and good Seed is to be bought in Alexandria I would send up for it in order that it might be sown as soon afterwards as possible.
As the ground is already sown with Timothy, on both banks of the large Meadow, and intended to lye to grass after the grain comes off; the worst that can happen if Clover does not Succeed, is the loss of the Seed. I am Your friend &ca

Go: Washington


P.S. I do not mean by sowing these Banks, to omit sowing any other grounds which were allotted for Clover. The Seeds of which if not to be had of a good quality can always (at this Season) be imported from Philaa.

